Citation Nr: 0517013	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO rating decision, which denied 
the veteran's claim for service connection for sinusitis.  

In August 2003, the veteran testified at a videoconference 
hearing conducted by the undersigned, who has been designated 
to make the final disposition of this proceeding for VA.  A 
copy of the transcript of the hearing has been associated 
with the claims file.  

This case was previously before the Board in April 2004, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board.  It is noted that the issue 
of service connection for depression was also on appeal and 
remanded by the Board in April 2004.  Subsequently, based on 
the receipt of additional evidence, the RO, by rating action 
dated in January 2005, granted service connection for a 
psychiatric disability.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran has been granted service connection for two 
disabilities, including traumatic deviated nasal septum with 
bilateral obstruction, status post septoplasty.

3.  The veteran is not shown to have clinically manifested 
symptoms of sinusitis during his period of active duty or for 
many years thereafter.  

4.  There is no competent evidence to show that the veteran 
currently has sinusitis that is due either to disease or 
injury in active service or to the service-connected 
traumatic deviated nasal septum.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service, nor 
is it proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.



A.  Duty to Notify

The Board notes that a VA letter issued by the RO in March 
2002 apprised the appellant of the information and evidence 
necessary to substantiate his claim for service connection, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  The RO essentially 
requested the veteran to provide any evidence in his 
possession that pertains to the claim.  The RO also 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Furthermore, the veteran was provided with a copy of the 
rating decision dated in July 2002 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his particular claim.  In 
the rating decision, the RO also informed the veteran of the 
reasons that his claim was denied and the evidence it had 
considered in denying the claim.  The general advisements 
were reiterated in the statement of the case issued in 
November 2002 and supplemental statement of the case issued 
in January 2005, both which also contained the regulations 
promulgated in light of the VCAA.  The statement of the case 
and supplemental statement of the case also provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  Thus, 
through the rating decision, statement of the case, and 
supplemental statement of the case, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  In 
short, the Board finds that the correspondence satisfied VA's 
duty to notify the appellant as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 
(2004).  

It is also noted that in a case of the United States Court of 
Appeals for Veterans Claims (Court), it was held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

B.  Duty to Assist

With regard to the duty to assist, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The record contains the veteran's service medical 
records, post-service VA and private medical records, and the 
reports of VA examinations conducted in 1998, 1999, and 2004.  
In August 2003, the veteran was afforded the opportunity for 
a personal hearing on appeal before the undersigned.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations, to include one in 
October 2004, specifically to evaluate the current nature and 
etiology of any sinus disability.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



II.  Factual Background

The service medical records disclose that the veteran 
underwent a septectomy for a deviated nasal septum in October 
1954.  The sinuses were evaluated as normal on the separation 
examination in October 1955.  

At the time of a September 1981 general medical examination 
by the VA, no abnormalities of the sinuses were reported.

At the time of a January 1998 VA examination of the nose and 
sinuses, the veteran related that he had headaches constantly 
due to "stopped up sinuses."  It was reported that X-ray 
studies of the nasal bones showed evidence of chronic 
sinusitis to the frontal sinus region and no significant 
abnormality to the paranasal or maxillary sinus regions.  The 
pertinent assessment was probable chronic sinusitis to the 
frontal sinuses.

Private medical records dated in 1998 and 1999 show that the 
veteran presented with complaints of nasal obstruction.  In 
April 1999, a physician noted that the veteran's obstruction 
problems were probably due to hypertrophy of the turbinates 
over time.  The assessment was nasal obstruction, a deviated 
nasal septum, turbinate hypertrophy and rhinitis.  

At the time of a June 1999 VA examination, the impression was 
chronic sinusitis.  

VA outpatient records dated from 1999 to 2002 do not reflect 
that sinusitis is a disease entity for which the veteran was 
receiving treatment.  

At the time of an October 2004 VA examination of the nose and 
sinuses, the examiner noted that he had reviewed the claims 
folder.  A physical examination revealed minimal tenderness 
over the right frontal sinus.  An X-ray study of the sinuses 
was normal.  The impression was deviated nasal septum with 
secondary nasal obstruction, turbinate hypertrophy and 
rhinitis.  The examiner commented that it was at least as 
likely as not that the rhinitis had an allergic component in 
that the veteran intermittently had sneezing.  He added that 
there was no sinusitis on current sinus films.  

Service connection is in effect for traumatic deviated nasal 
septum with bilateral obstruction, status post septoplasty, 
evaluated as 10 percent disabling; and for dysthymia, 
evaluated as 10 percent disabling.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

After carefully considering the veteran's contentions and the 
medical record, the Board finds that the veteran is not 
currently shown to have sinusitis related to service or to 
service-connected disability.  The veteran has not argued, 
and the evidence does not otherwise establish, that sinusitis 
was present in service.  Rather, he asserts that it is 
related to his service-connected deviated nasal septum.  
Initially, it is significant to point out that he has not 
provided any medical evidence to support his allegation.  

Service medical records, as noted, are negative for 
complaints or findings of sinusitis.  Further, while VA 
examinations in January 1998 and June 1999 suggest that 
chronic sinusitis is present, the examiners did not address 
the etiology of their findings.  It is noted that the January 
1998 examiner conducted a fairly comprehensive evaluation, 
and diagnosed probable chronic sinusitis (of the frontal 
sinuses), at least in part on the basis of an X-ray study.  
In contrast, the June 1999 examiner conducted a brief 
physical examination (only nasal obstruction was noted) and 
diagnosed chronic sinusitis.  In any case, there are no VA 
outpatient records to show that the veteran has received 
treatment for chronic sinusitis.  Moreover, private medical 
records and statements do not reflect X-ray evidence of 
sinusitis or treatment for sinus difficulties.  Rather, 
private medical evidence shows that, contemporaneous with the 
1998 and 1999 VA examinations, the veteran had obstructive 
problems that were likely due to turbinate hypertrophy over 
time.  

Of particular significance in this case is the fact that at 
the time of the most recent VA examination, conducted in 
October 2004, which included a review of the claims folder 
and a comprehensive physical evaluation, there was no 
evidence of sinusitis on X-ray study and no diagnosis of 
sinusitis.  Rather, the examiner found other conditions - 
nasal obstruction, turbinate hypertrophy, and rhinitis - were 
secondary to the service-connected deviated nasal septum 
condition.  In reaching his conclusion, the examiner 
discussed the veteran's service and post-service medical 
records, to include VA outpatient and private records, which 
are notably lacking in evidence of treatment for sinusitis.  
Thus, among the VA examinations of record, the Board finds 
that the latest examination is the most probative in terms of 
the veteran's current disability and etiology thereof.  

In sum, there is no current evidence of sinusitis; 
accordingly, there is no basis on which a grant of service 
connection may be predicated.  

The veteran's statements during this appeal to the effect 
that he has sinusitis that is attributable to his service-
connected deviated nasal septum lacks probative value, 
particularly in light of the absence of a current diagnosis 
of sinusitis.  Further, as a lay person, he is not competent 
to offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  Accordingly, absent evidence of current sinusitis, 
there is no basis for a grant of service connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for sinusitis is denied.



	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


